MORROW, Presiding Judge.
Driving an automobile while intoxicated is the offense; penalty assessed at confinement in the penitentiary for one year.
The indictment contains two counts, in the first of which it is charged that appellant drove an automobile upon a public highway, commonly known as the Humble Road, leading from the City of Houston, to the City of Humble, in Harris County, Texas, while he was “then and there under the influence of intoxicating liquor.” In the second count it is charged that appellant drove an automobile upon the public highway mentioned while he “was then and there intoxicated.”
The evidence heard in the trial court is not brought forward for review. In the absence of the statement of facts, we are unable to appraise the matters found in the record, including the motion for new trial.
We find in the record a document entitled “Statement of *535Facts Given in Evidence on Hearing of Defendant’s Motion for New Trial.” The purpose of the document seems to eludiente the conflict of opinion with reference to the course of the roads between the cities of Houston and Humble. In the absence of the statement of facts on the main case, we are not able to discover anything in the statement of facts on the motion for new trial which would authorize a reversal of the judgment. It is therefore affirmed.

Affirmed.